SEC File No:000-50668 Cusip No: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form 10-Ko Form 10-KSB oForm 20-F oForm 11-K xForm 10-Qo Form10-D o Form N-SARo Form N-CSR For Period Ended:March 31, 2012 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR oFor the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Competitive Companies, Inc. Full Name of Registrant Former Name if Applicable 19206 Huebner Rd., Suite 202 Address of Principal Executive Office (Street and Number) San Antonio, TX 78258 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant toRule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonableeffort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K,Form 20-F, Form 11-K, FormN-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following theprescribed due date; or the subject quarterly report or transition report on Form 10-Qorsubject distributionreporton Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following theprescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q,10-D, N-SAR, N-CSR, or the transition report orportion thereof, could not be filed within the prescribed time period. Registrant has been unable to complete its Quarterly Report on Form 10-Q for the quarter ended March31, 2012 within the prescribed time because of delays in completing the preparation of its financial statements and its management discussion and analysis. Therefore, the Registrant requires additional time in order to prepare and file its Form 10-Q. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification William Gray (210) 233-8980 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrantwas required to file such report(s) been filed? If answer is no, identify report(s).[X ]Yes[] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscalyear will be reflected by the earnings statements to be included in the subject report or portion thereof ?[] Yes[X ] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state thereasons why a reasonable estimate of the results cannot be made. Competitive Companies, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 15, 2012 By: /s/William Gray William Gray, Chief Executive Officer
